Citation Nr: 1817519	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  14-20 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior February 2, 2012.

2.  Entitlement to a disability rating in excess of 40 percent for a right shoulder disorder.

3.  Entitlement to a disability rating in excess of 40 percent for a thoracolumbar spine disorder.

4.  Entitlement to service connection for a neck disorder.

5.  Entitlement to an initial disability rating in excess of 50 percent for dysthymic disorder.

6.  Entitlement to an effective date prior to August 17, 2012 for entitlement to service connection for dysthymic disorder.

7.  Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney


ATTORNEY FOR THE BOARD

K.M. Walker, Associate Counsel


INTRODUCTION

The Veteran served active duty in the United States Army in December 1982 to April 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2011 (right shoulder, thoracolumbar spine, neck) and October 2012 (dysthymic disorder, left shoulder, TDIU) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  


FINDINGS OF FACT

1.  In August 2014, prior to the promulgation of a decision in the appeal, the Board received notification that the Veteran wanted to withdraw his appeal for the issue of entitlement to a disability rating in excess of 40 percent for a right shoulder disorder.

2.  In August 2014, prior to the promulgation of a decision in the appeal, the Board received notification that the Veteran wanted to withdraw his appeal for the issue of entitlement to a disability rating in excess of 40 percent for a thoracolumbar spine disorder.

3.  In August 2014, prior to the promulgation of a decision in the appeal, the Board received notification that the Veteran wanted to withdraw his appeal for the issue of entitlement to service connection for a neck disorder.

4.  In August 2014, prior to the promulgation of a decision in the appeal, the Board received notification that the Veteran wanted to withdraw his appeal for the issue of entitlement to an initial disability rating in excess of 50 percent for dysthymic disorder.

5.  In August 2014, prior to the promulgation of a decision in the appeal, the Board received notification that the Veteran wanted to withdraw his appeal for the issue of entitlement to an effective date prior to August 17, 2012 for entitlement to service connection for dysthymic disorder.

6.  In August 2014, prior to the promulgation of a decision in the appeal, the Board received notification that the Veteran wanted to withdraw his appeal for the issue of entitlement to service connection for a left shoulder disability.

7.  The Veteran filed a claim for increased ratings for his service-connected right shoulder and thoracolumbar spine orthopedic disabilities on September 27, 2010, he made a claim for the highest rating possible, and he submitted evidence of unemployability due to those disabilities; moreover, the Veteran was unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities as of that date.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal have been met for the issue of entitlement to a disability rating in excess of 40 percent for a right shoulder disorder.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of an appeal have been met for the issue of entitlement to a disability rating in excess of 40 percent for a thoracolumbar spine disorder.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

3.  The criteria for withdrawal of an appeal have been met for the issue of entitlement to service connection for a neck disorder.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

4.  The criteria for withdrawal of an appeal have been met for the issue of entitlement to an initial disability rating in excess of 50 percent for dysthymic disorder.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

5.  The criteria for withdrawal of an appeal have been met for the issue of entitlement to an effective date prior to August 17, 2012 for entitlement to service connection for dysthymic disorder.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

6.  The criteria for withdrawal of an appeal have been met for the issue of entitlement to service connection for a left shoulder disability.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

7.  The criteria for an effective date of September 27, 2010, but no earlier, for the award of a TDIU have been met.  38 U.S.C. §§ 5108, 5110, 7104 (2012); 38 C.F.R. §§ 3.400, 4.16(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims

The Board may dismiss any appeal which fails to allege a particular error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. Withdrawal of an appeal is deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).

The Board received notification that during the August 2014 DRO conference, the Veteran withdrew the aforementioned issues.  Thus, there remain no allegations of errors of fact or law for appellate consideration concerning those claims. Accordingly, the Board does not have jurisdiction to review the appeal of the issues, and they are dismissed.

Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings liberally does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Analysis: Effective Date for TDIU prior to February 2, 2012

A TDIU may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  VA may not take into account the individual Veteran's age or any impairment caused by nonservice-connected disabilities in determining whether TDIU is warranted.  38 C.F.R. §§ 3.341(a), 4.16(a), 4.19.  However, VA must take into account the individual Veteran's education, training, and work history, and relate these factors to the veteran's service-connected disabilities.  Cathell v. Brown, 8 Vet. App. 539, 544 (1996).  Determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question, and is an adjudicative determination properly made by the Board or the RO.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).

The Veteran filed a claim for increased ratings for his service-connected thoracolumbar spine and right shoulder disabilities on September 27, 2010.  During an October 2010 orthopedic VA examination, the Veteran reported that his spine and right shoulder disabilities had the effect of rendering him "unemployed for about 5 years."

TDIU is a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see also 38 C.F.R. §§ 3.154, 3.155 (2010) (informal claims allowed prior to March 24, 2015). 

As applied, the Veteran's September 27, 2010 claim for increased ratings for his thoracolumbar spine and right shoulder disabilities, combined with his October 2010 report of unemployability due to those disabilities, satisfies the elements of Rice and Roberson listed above.  Therefore, TDIU is part of the Veteran's claims for increased ratings for his thoracolumbar spine and right shoulder disabilities, effective as of September 27, 2010.  Id.

Before reaching the merits of the Veteran's unemployability as of September 27, 2010, however, the Board must consider whether the Veteran's August 2014 withdrawal of his claims for increased ratings effectuated a withdrawal of the September 27, 2010 effective date for the associated claim of entitlement to TDIU, thereby making his February 2, 2012 claim for TDIU on his VA Form 21-8940 the earliest possible effective date.

Withdrawal of a claim for VA disability benefits is only effective where the withdrawal is explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the claimant.  DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011).  Here, the Decision Review Officer's August 2014 Conference Report clearly reflects that the Veteran wished to withdraw all issues except entitlement to an earlier effective date for TDIU, and that "the Veteran seeks an effective date of September 27, 2010, for entitlement to IU."  To find that the Veteran's withdrawal of his appeal of the issues of entitlement to increased ratings for his thoracolumbar spine and right shoulder disabilities resulted in the loss of the September 27, 2010 effective date would contradict the Veteran's intent.  As such, the Board finds that the Veteran's withdrawal does not result in the loss of the September 27, 2010 effective date for TDIU stemming from his increased rating claims.

Having established the applicability of the September 27, 2010 effective date based on the date of claim, the Board further finds that the Veteran met the standard for TDIU under 38 C.F.R. § 4.16(a) from that date forward.  Specifically, as of that date the Veteran was in receipt of service connection for a thoracolumbar spine disorder, rated 40 percent, and a right shoulder disorder, rated 40 percent.  His combined rating was thus 60 percent.  Further, for the purpose of having one 60 percent disability as required by 38 C.F.R. § 4.16(a), disabilities affecting a single body system, e.g., orthopedic, will be considered as one disability.  Id.  Both the Veteran's thoracolumbar spine and right shoulder disabilities are orthopedic disabilities.  Therefore, the Veteran qualified under 38 C.F.R. § 4.16(a) as of September 27, 2010.

Moreover, the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected thoracolumbar spine and right shoulder disabilities as of September 27, 2010.  Specifically, in his application for Social Security Disability, the Veteran reported his back and shoulder disorders began interfering with his ability to work in June 2007.  He stated he stopped working in June 2007 when he was terminated because his employer was cutting hours.  In a separate disability report, the Veteran reported that he was last employed in June 2008.  During a September 2012 orthopedic VA examination, the Veteran reported he had not worked in six years.  With respect to substantially gainful employment, the Veteran wrote in his February 2012 VA Form 21-8940 that "I have not worked full-time since 2002." 

The September 2012 VA examiner found that the Veteran's spine condition impacted his ability to work in that heavy lifting and repeated back movement would be problematic, but a sedentary position would be acceptable if the Veteran were allowed to move around frequently.  However, the Veteran stated in February 2012 that his education consists of three years of high school and a GED, with no other education or training before or after the onset of his disabilities.  In light of the Veteran's education, skills, and work history, the Board finds that he would be unable to secure or follow a substantially gainful occupation, including a sedentary one, as of September 27, 2010.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the evidence shows that the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation as of September 27, 2010.  Based on the foregoing, the Board finds that the requirements for TDIU have been met as of September 27, 2010.


ORDER

Subject to the law and regulations governing payment of monetary benefits, an effective date of September 22, 2010, and no earlier, for a TDIU is granted.

The appeal of the issue of entitlement to a disability rating in excess of 40 percent for a right shoulder disorder is dismissed.

The appeal of the issue of entitlement to a disability rating in excess of 40 percent for a thoracolumbar spine disorder is dismissed.

The appeal of the issue of entitlement to service connection for a neck disorder is dismissed.

The appeal of the issue of entitlement to an initial disability rating in excess of 50 percent for dysthymic disorder is dismissed.

The appeal of the issue of entitlement to an effective date prior to August 17, 2012 for entitlement to service connection for dysthymic disorder is dismissed.

The appeal of the issue of entitlement to service connection for a left shoulder disability is dismissed.




____________________________________________
DAVID GRATZ
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


